Exhibit 10.4

 

CALL CENTER SERVICES AGREEMENT

 

BY AND BETWEEN

 

AMG DIRECT, LLC

 

AND

 

ON CAMPUS MARKETING, LLC

 

DATED AS OF DECEMBER 19, 2005



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          Page


--------------------------------------------------------------------------------

 

 

ARTICLE I

 

Engagement

 

1.1    Engagement    1 1.2    Term    1

 

 

ARTICLE II

 

Services Provided by Contact Center

 

2.1    Services Provided by Contact Center    2 2.2    Implementation of
Provided Services    2 2.3    Delegation and Quarterly Meetings    2 2.4   
Excusable Delay    2 2.5    Contact Center Activities    2 2.6    Standard of
Care and Errors    3 2.7    Cooperation    3 2.8    No Warranties    3 2.9   
Limitation of Liability    4

 

 

ARTICLE III

 

Contact Center’s Fees

 

3.1    Compensation    4 3.2    Invoicing and Payment    4 3.3    Reimbursement
of Expenses    5 3.4    Taxes    5

 

 

ARTICLE IV

 

Liability of Contact Center; Indemnification

 

4.1    Indemnification    5



--------------------------------------------------------------------------------

    

ARTICLE V

 

         

Miscellaneous

 

     5.1    Insurance    6 5.2    Independent Contractor    6 5.3    OCM Support
of Provided Services    6 5.4    Headings    7 5.5    Binding Effect    7 5.6   
Integration    7 5.7    Counterparts    7 5.8    Applicable Law    7 5.9   
Severability    7 5.10    Amendments    7 5.11    No Waiver    7 5.12   
Assignment    7 5.13    Force Majeure    7 5.14    Notices    8

 

- ii -



--------------------------------------------------------------------------------

CALL CENTER SERVICES AGREEMENT

 

THIS CALL CENTER SERVICES AGREEMENT is made and entered into as of December 19,
2005 by and between AMG Direct, LLC (hereinafter “Contact Center”), a Delaware
limited liability company and an indirect, wholly-owned subsidiary of Alloy,
Inc. (“Alloy”), and On Campus Marketing, LLC, a Delaware limited liability
company and an indirect, wholly-owned subsidiary of Alloy.

 

WITNESSETH

 

WHEREAS, On Campus Marketing, LLC, together with its affiliated companies,
Collegiate Carpets, LLC and Carepackages, LLC (hereinafter collectively “OCM”)
are in the business of direct marketing to college students and their parents a
variety of college or university endorsed products;

 

WHEREAS, Alloy, which currently is the ultimate parent corporation of dELiA*s,
Inc. (“dELiA*s”), contemplates the distribution to Alloy’s shareholders of all
of the outstanding shares of dELiA*s common stock owned by it on a pro rata
basis (the “Spinoff”);

 

WHEREAS, after giving effect to the Spinoff, Contact Center will be a wholly
owned subsidiary of dELiA*s, and will maintain a facility and the personnel
available to handle call center related services for, among others, OCM in the
conduct of its business and operations; and

 

WHEREAS, OCM wishes to continue to utilize the call center services and
experience of Contact Center personnel subsequent to the Spinoff in connection
with the conduct of its business and operations and Contact Center wishes to
continue to provide such services.

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, the parties hereto, intending to be legally
bound hereby, agree as follows:

 

ARTICLE I

 

Engagement

 

1.1 Engagement. Contact Center hereby agrees to provide to OCM call center
services utilizing Contact Center employees as is more fully set forth in
Article II (the “Provided Services”).



--------------------------------------------------------------------------------

1.2 Term. The term of this Agreement shall begin as of the Spinoff effective
date and continue for a period of one year. Thereafter, this Agreement shall
automatically renew for successive one year renewal terms. Notwithstanding the
foregoing, this Agreement may be terminated by Contact Center upon one (1) years
prior written notice to OCM or by OCM upon ninety (90) days written notice.
Notwithstanding anything to the contrary contained herein, however, this
Agreement shall, if not terminated earlier, terminate automatically and without
further action of either party on the fifth anniversary of the Spinoff effective
date.

 

ARTICLE II

 

Services Provided by Contact Center

 

2.1 Services Provided by Contact Center. Contact Center will provide to OCM
during the term of this Agreement Provided Services as set forth on Attachment
“A” hereto and any other services as may from time to time be mutually agreed to
by the parties in writing.

 

2.2 Implementation of Provided Services. Contact Center shall provide all
Provided Services in a professional manner, consistent with reasonable industry
standards and in compliance with all applicable laws, rules and regulations and
the provisions of all agreements known to Contact Center by which OCM is bound.
Contact Center shall, either directly or through one or more third parties,
provide the Provided Services on a full-time or part-time basis as needed in
sufficient amounts to provide the Provided Services as may reasonably be
required by OCM. Contact Center personnel providing the Provided Services shall
at all times be considered the employees of Contact Center.

 

2.3 Delegation and Quarterly Meetings. Contact Center may, at its sole
discretion, at any time or from time to time, delegate some or all of its duties
to perform the Provided Services hereunder to one or more third parties;
provided, however, that Contact Center shall first inform OCM that it will be
delegating such duties; and provided further, however, that Contact Center shall
remain liable for the performance of this Agreement notwithstanding any such
delegation. The parties agree to meet no less than once per fiscal quarter to
discuss any issues that might reasonably be anticipated to affect Contact Center
performing the Provided Services directly, including without limitation any
capacity issues.

 

2.4 Excusable Delay. Notwithstanding anything to the contrary contained herein,
Contact Center shall not be required to perform any Provided Services if and to
the extent that (a) it cannot provide the Provided Services due to causes which
are outside of its reasonable control as determined under Section 5.13 hereof or
(b) if providing such Provided Services would be prohibited by, or violate, any
law, rule or regulation or any order of any court, arbitrabal panel or
government authority.

 

- 2 -



--------------------------------------------------------------------------------

2.5 Contact Center Activities. OCM hereby acknowledges that Contact Center has,
and shall be entitled to continue to have, create and acquire, directly or
indirectly, business interests in addition to those relating to the provision of
Provided Services hereunder, including, without limitation, the provision of
services similar to the Provided Services to other direct and indirect
subsidiaries of dELiA*s and other third parties. OCM acknowledges that during
and subsequent to the term hereof, Contact Center shall be entitled to have,
create and acquire business interests and activities for its own account and for
the account of others, without having or incurring any obligation to offer any
interest in such businesses, activities or opportunities to OCM. OCM shall not
have any rights by virtue of this Agreement or the relationship created hereby
in any such business interests, activities, or opportunities, whether now
existing or hereafter created or acquired.

 

2.6 Standard of Care and Errors. Except as set forth in this Agreement, Contact
Center’s sole responsibility to OCM with respect to errors and delays in
performing the Provided Services hereunder are as follows:

 

  (i) for errors or omissions in Provided Services, shall be to furnish correct
information and/or adjustment in the Provided Services, at no additional cost or
expense to OCM; provided, OCM must promptly advise Contact Center of any such
error or omission of which OCM becomes aware after having used reasonable
efforts to detect any such errors or omissions; and

 

  (ii) for failure to deliver any Provided Services shall be to use reasonable
efforts, subject to the other provisions hereof, to make the Provided Services
available and/or to resume performing the Provided Services as promptly as
reasonably practicable.

 

2.7 Cooperation. The parties will use good faith efforts to cooperate with each
other in all matters relating to the provision and receipt of Provided Services.
Such cooperation shall include exchanging information, performing
reconciliations and adjustments, and, upon request, obtaining all third party
consents, licenses, sublicenses or approvals necessary to permit Contact Center
to perform its obligations hereunder (including, rights to use third party
software needed for the performance of the Provided Services). The costs of
obtaining such third party consents, licenses, sublicenses or approvals for the
relevant Provided Services shall be borne by OCM, provided that Contact Center
obtains OCM’s written approval prior to incurring such cost. Contact Center will
maintain in accordance with Contact Center’s standard document retention
procedures, documentation supporting the information relevant to the Provided
Services provided hereunder and Contact Center agrees to cooperate with OCM in
making such information available as needed in the event of a tax audit or other
governmental inquiry, whether in the United States or in any other country or
jurisdiction.

 

- 3 -



--------------------------------------------------------------------------------

2.8 No Warranties. EXCEPT AS SET FORTH IN THIS AGREEMENT, CONTACT CENTER DOES
NOT MAKE ANY WARRANTIES, EXPRESS, IMPLIED OR STATUTORY, INCLUDING BUT NOT
LIMITED TO THE IMPLIED WARRANTIES OF MERCHANTABILITY, BUSINESS CONTINUITY OR
FITNESS FOR A PARTICULAR PURPOSE, WITH RESPECT TO THE PROVIDED SERVICES TO BE
PROVIDED BY CONTACT CENTER HEREUNDER.

 

IN NO EVENT SHALL CONTACT CENTER BE LIABLE TO OCM FOR ANY LOST PROFITS, LOSS OF
DATA, LOSS OF USE, BUSINESS INTERRUPTION OR OTHER SPECIAL, INCIDENTAL, INDIRECT
OR CONSEQUENTIAL DAMAGES, INCLUDING, WITHOUT LIMITATION, PUNITIVE DAMAGES,
UNLESS INCURRED AS A RESULT OF OR IN CONNECTION WITH CONTACT CENTER’S FRAUDULENT
OR INTENTIONAL MISCONDUCT.

 

CONTACT CENTER ASSUMES NO RESPONSIBILITIES OR OBLIGATIONS WHATEVER, OTHER THAN
THE RESPONSIBILITIES AND OBLIGATIONS EXPRESSLY SET FORTH IN THIS AGREEMENT.

 

2.9 Limitation of Liability. Notwithstanding anything contained to the contrary
herein, Contact Center’s maximum total liability, and that of any of its
affiliates and their officers, directors, employees, agents and representatives
(collectively, the “Contact Center Affiliates”), arising out of, relating to or
in connection with this Agreement shall in no event exceed the amount of
compensation and fees paid to Contact Center pursuant to the terms of this
Agreement in the twelve (12) month period ending immediately prior to the event
giving rise to such liability, unless such liability resulted from or arose in
connection with Contact Center’s fraudulent or intentional misconduct. The
provisions of this paragraph will apply regardless of the form of action,
damage, claim, liability, cost, expense, or loss whether in contract, statute,
tort (including without limitation, negligence) or otherwise.

 

ARTICLE III

 

Contact Center’s Fees

 

3.1

Compensation. In consideration of the performance of Contact Center’s duties set
forth herein, OCM shall pay to Contact Center a management fee of $7,000 per
month plus a fee equal to 105% of OCM’s proportionate share of all variable
costs incurred in connection with the Provided Services, which shall currently
include telephone and labor costs (collectively the “Service Fee”). Any other
specifically requested variable costs requested by OCM shall be paid by OCM at a
rate of 105% of such costs and shall be added to the Service Fee. The management
fee portion of the Service Fee may be adjusted annually to reflect increased
fixed costs subject, however, to a 10% capped increase per year. Contact Center
shall give OCM at

 

- 4 -



--------------------------------------------------------------------------------

 

least ninety (90) days prior notice of any increase, including, in reasonable
detail, the reasons for such increase.

 

3.2 Invoicing and Payment. Contact Center shall invoice OCM on a monthly basis
during the term of this Agreement, with such invoice payable by OCM within
thirty (30) days of receipt thereof. Charges shall be paid in United States
Dollars upon receipt of the invoice. A finance charge of one and one-half
percent (1 1/2%) per month or the highest amount allowed by law, whichever is
greater, will be assessed on all payments that are more than ten (10) days past
due. Any amounts outstanding for more than thirty (30) days after the due date
shall constitute a material breach on the part of OCM, and shall entitle Contact
Center to cease providing the Provided Services unless and until all past due
amounts are paid in full.

 

3.3 Reimbursement of Expenses. All extraordinary out-of-pocket expenses incurred
by Contact Center in connection with the Provided Services, such as outside
legal, accountants, auditors, valuation consultants, casualty losses and excess
insurance coverage, shall be invoiced to and reimbursed by OCM to Contact Center
under section 3.2 above. This shall be in addition to the Service Fee.

 

3.4 Taxes. The fees and expenses for Provided Services do not include taxes. If
Contact Center is required to pay any federal, state, country or local taxes
based on the Provided Services provided under this Agreement, other than taxes
based solely on Contact Center’s income, such taxes shall be billed to and paid
by OCM under section 3.2 above.

 

ARTICLE IV

 

Liability of Contact Center; Indemnification

 

4.1

Indemnification. Except to the extent required by applicable law, neither
Contact Center, nor any of its employees (including the Provided Services),
officers, managers, agents or members (collectively, “Indemnitees”) shall be
liable to OCM, and OCM agrees to indemnify and hold harmless the Indemnitees
from and against any and all liabilities, losses, damages, costs and expenses
(including, without limitation, attorneys’ and accountants’ fees), deficiencies,
judgments, actions, causes of action, proceedings, demands or claims of whatever
nature (collectively, “Damages”) arising from or in any way related to
(i) Provided Services provided by Contact Center pursuant to this Agreement
unless due to Contact Center’s fraudulent or intentional misconduct, or (ii) any
accident, injury or damage whatsoever during the conduct of OCM’s operations
caused to any person or to the property of any person, occurring on or after the
date hereof and prior to the termination of this Agreement, except to the extent
such Damages are caused by or result from any fraudulent or intentional
misconduct by Contact Center or its employees, officers, directors or agents.
The termination of a proceeding by

 

- 5 -



--------------------------------------------------------------------------------

 

judgment, order, settlement or conviction, or upon a plea of nolo contendere or
its equivalent, shall not, of itself, create a presumption that an action or
inaction involves fraudulent or intentional misconduct.

 

ARTICLE V

 

Miscellaneous

 

5.1 Insurance. To the extent that Contact Center maintains commercial liability
coverage and business interruption insurance, it shall list OCM and its
affiliates and subsidiaries as additional insured on such policies and will
provide OCM a certificate of insurance evidencing any such coverage. Any
additional costs whatsoever and howsoever incurred by Contact Center in
connection with OCM being named an additional insured on such policies shall be
borne in full by OCM.

 

5.2 Independent Contractor. Nothing herein shall be construed or deemed to
create a joint venture, contract of employment or partnership. All debts and
liabilities to and contracts or agreements with any person or entity incurred or
entered into by Contact Center in the performance of the Provided Services
hereunder shall be the debts and liabilities of, and be binding upon, OCM.
Contact Center shall not be liable to any person or organization for any debt,
liability or obligation of OCM incurred or created pursuant to the authority
granted in this Agreement or by reason of its other management, direction or
conduct of OCM’s operations unless Contact Center, by written agreement with the
party seeking to enforce such debt, liability or obligation, expressly assumes
or guarantees any such debt, liability or obligation. Contact Center shall not
be required, under any circumstances, to guarantee or assume any obligation or
liability of OCM. The Board of Managers of OCM shall be deemed to control all
aspects of the manner in which OCM’s business is conducted. Contact Center shall
not be liable by virtue of the performance of its duties hereunder for any
breach of any licensing or other agreement between OCM and any other party, or
for any liability for any trademark infringement, unfair competition, patent
infringement or other violation of the intellectual property rights of another
entity as a result of the manner in which OCM’s business is conducted, except to
the extent such violation is the result of the willful misconduct of Contact
Center.

 

5.3

OCM Support of Provided Services. OCM acknowledges that the timely, complete and
accurate provision of the Provided Services requires assistance, cooperation,
information and data from its officers, agents, managers, partners, members and
employees, and suitably configured computers and software, and that Contact
Center’s ability to complete any Provided Services is dependent upon the same.
If any of the aforementioned items are not provided or provided in such a way
that Contact Center is hindered in its ability to effectively perform the
Provided Services, Contact Center shall so inform OCM. Failure on the part of
OCM to meet its obligations under this section may result in increased cost,
delayed

 

- 6 -



--------------------------------------------------------------------------------

 

schedule and/or a breach of this Agreement. Contact Center and OCM shall
cooperate and work in good faith independently and together to remedy any such
instances.

 

5.4 Headings. All article and section headings in this Agreement are for
convenience only and shall not be deemed to control or affect the meaning or
construction of any provisions hereof.

 

5.5 Binding Effect. This Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns.

 

5.6 Integration. This Agreement constitutes the entire agreement between the
parties pertaining to the subject matter hereof and supersedes all prior
agreements and understandings, oral or written, pertaining thereto.

 

5.7 Counterparts. This Agreement may be executed in any number of counterparts,
all of which together shall constitute one agreement binding on the parties
hereto.

 

5.8 Applicable Law. This Agreement shall be governed by and construed and
enforced in accordance with the laws of the State of New York, without giving
effect to its principles of conflicts of laws.

 

5.9 Severability. In the event any provision of this Agreement is held to be
invalid or unenforceable, the valid or enforceable portion thereof and the
remaining provisions of this Agreement will remain in full force and effect.

 

5.10 Amendments. This Agreement may not be amended or modified, nor may any
provision hereof be waived, other than by a written instrument signed by the
parties hereto.

 

5.11 No Waiver. Failure by either party hereto to enforce at any time or for any
period of time any provision or right hereunder shall not constitute a waiver of
such provision or of the right of such party thereafter to enforce each and
every such provision.

 

5.12 Assignment. Either party hereto shall have the right to assign this
Agreement with the prior written consent of the other party, which consent shall
not be unreasonably withheld or delayed; provided that no such consent shall be
needed in connection with any merger, consolidation or reorganization or in
connection with a transfer of all or substantially all of such party’s business
and assets.

 

5.13

Force Majeure. Contact Center will be excused for any failure or delay in
performing any of its obligations under this Agreement if such failure or delay
is caused by Force Majeure. “Force Majeure” means any act of God or the public

 

- 7 -



--------------------------------------------------------------------------------

 

enemy, any accident, explosion, fire, storm, earthquake, flood, strike, computer
outage or virus, telecommunications failure or any other circumstance or event
beyond Contact Center’s reasonable control.

 

5.14 Notices. Any notice, request, consent or communication (collectively a
“Notice”) under this Agreement shall be effective only if it is in writing and
(a) personally delivered, (b) sent by certified or registered mail, return
receipt requested, postage prepaid, (c) sent by a nationally recognized
overnight delivery service, with delivery confirmed, or (d) telexed or
telecopied, with receipt confirmed, as indicated below. A Notice shall be deemed
to have been given as of the date when (i) personally delivered, (ii) three days
after when deposited with the United States mail properly addressed, (iii) the
next day when delivered during business hours to said overnight delivery
service, properly addressed and prior to such delivery service’s cutoff time for
next day delivery, or (iv) when receipt of the telex or telecopy is confirmed,
as the case may be, unless the sending party has actual knowledge that a Notice
was not received by the intended recipient.

 

If to AMG Direct, LLC:

 

Ronda Wagner

AMG Direct, LLC

780 Brooksedge Plaza Drive

Westerville, Ohio 43081

 

With a copy to:

 

dELiA*s, Inc.

435 Hudson Street

New York, New York 10014

Attn: General Counsel

 

If to On Campus Marketing, LLC:

 

On Campus Marketing

3 Graphic Drive

West Trenton, New Jersey 08628

Attn: Andrew McDade

 

With a copy to:

 

Alloy, Inc.

151 West 26th Street

New York, New York 10001

Attn: General Counsel

 

- 8 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
as of the date first above written.

 

AMG DIRECT, LLC

 

By: /s/ Robert E. Bernard                                              

Name: Robert E. Bernard

Title:   Chief Executive Officer

 

 

ON CAMPUS MARKETING, LLC

 

By: /s/ James K. Johnson, Jr.                                        

Name: James K. Johnson, Jr.

Title:   President

 

- 9 -